PER CURIAM.
We affirm the judgment of the trial court which found the appellee not to be the father of appellant’s child. Although a blood grouping test established a likelihood that Knight was the father and the appellant unequivocally testified that only Knight could have been, appellant’s credibility was severely eroded by her admissions, inter alia, that she had told a number of persons that a man named Smith had fathered the child; when the child was born (some six years before the paternity proceedings were instituted), she gave the surname Smith to the child; and she lived with Smith during her pregnancy and thereafter married him. Clearly, the trial court was free to find unworthy of belief the appellant’s testimony that she never had intercourse with Smith until after the child was born and free to conclude, as it did, that Knight was not the father.
Affirmed.